900 F.2d 254Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Restoney ROBINSON, Petitioner-Appellant,v.Lieutenant LEE;  Walter Clark;  Paul B. Calhoun;  PerryLeary;  Walter T. Johnson;  Tommy Lee Tinsley;Raymond Miller;  Attorney General ofNorth Carolina, Respondents-Appellees.
No. 90-6019.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 27, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Chief District Judge.  (C/A No. 89-468-G)
Restoney Robinson, appellant pro se.
Richard Norwood League, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
M.D.N.C.
AFFIRMED IN PART AND DISMISSED IN PART.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Restoney Robinson appeals the dismissal of his 28 U.S.C. Sec. 2254 petition and the denial of his post-judgment motions for transcription and identification.  Regarding the dismissal of the Sec. 2254 petition, Robinson's notice of appeal is outside of the 30-day limitations period, see Fed.R.App.P. 4(a), and thus is not before us.  Regarding the denial of the post-judgment motions, we find that the appeal is timely and that the district court did not abuse its discretion in denying the motions.


2
Accordingly, we deny leave to proceed in forma pauperis, deny a certificate of probable cause, dismiss the appeal relating to the dismissal of the Sec. 2254 petition, and affirm the denial of the post-judgment motions.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART